EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Ellen Smith on January 27, 2022.
Claim 5 of the application has been amended as follows:
In the first line of claim 5, please replace the word “A” with the word --The--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Hamblett, US 20120004936 A1, and Travel & Tourism News Middle East: TTN, “Sheer magic in Monaco,” SyndiGate Media Inc., Manama, February 1, 2017 (hereinafter referred to as Travel).
Hamblett discloses a travel system which itemizes added costs which may include baggage costs.
Travel discloses determining whether or not the destination and the luggage delivery place match each other; wherein an add-on is delivering luggage to a delivery place different from the passenger destination; and wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the particular combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 2
The closest prior art of record is Hamblett, US 20120004936 A1, and Travel & Tourism News Middle East: TTN, “Sheer magic in Monaco,” SyndiGate Media Inc., Manama, February 1, 2017 (hereinafter referred to as Travel).
Hamblett discloses a travel system which itemizes added costs which may include baggage costs.
Travel discloses determining whether or not the destination and the luggage delivery place match each other; wherein an add-on is delivering luggage to a delivery place different from the passenger destination; wherein an add-on delivery distance is a delivery distance from the destination to the luggage delivery place; and wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided.
As per Claim 2, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the particular combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
*****

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628